DETAILED ACTION
	This office action is in response to the amendment filed August 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the informal nature of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description: There are several blocks in Figure 3 have not described in the specification, such as “The exhaust system may comprise the electrical heating element, NOx storage catalyst, and SCR/SCRF as described, as well as one or more additional catalyst components selected from: (1) SCR/SCRF catalyst, (2) a particulate filter, (3) a NOx trap (also called NOx adsorber catalyst), (4) a three-way catalyst, (5) an oxidation catalyst, or any combination thereof”. A proposed drawing correction, corrected 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “(1), (2), (3), (4), (5)” have been used to designate (1) SCR/SCRF catalyst, (2) a particulate filter, (3) a NOx trap (also called NOx adsorber catalyst), (4) a three-way catalyst, (5) an oxidation catalyst, or any combination thereof”; however, the respective elements are not shown in the new drawing. The examiner suggests that applicants should submitted a new drawing to show all the above elements. Correction is required.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the electric heating element is located directly behind the NOx storage catalyst and upstream of the NOx reduction catalyst, and the electric heating element is coupled with the NOx storage catalyst to form a single unit” in claims 1 and 9, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the electric heating element is coupled with a mixer” in claim 3, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the electric heating element is coupled with a hydrolysis catalyst” in claim 4, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

a vehicle powered by a hybrid electric motor and internal combustion engine” in claim 8, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Correction is required.

The examiner suggests that applicants should resubmitted a new drawing to show all the above elements as describing in the Specification and the Claims. The drawing in the original disclosure should be modify to include the missing references above, instead of deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. (Atluri) (Patent Number US 2012/0255279) in view of Hirota (Patent/Publication Number US 5,996,338).
Regarding claims 1 and 9, Atluri discloses an apparatus and method for treating an exhaust gas stream from an internal combustion engine (e.g. 202, 402, 502, 602, 802) having an NOx storage catalyst (e.g. 412b, 508, 706, 808); an electric heating element (e.g. 414, 514a-514c, 614a- 614b, 712a-712b); and NOx reduction catalyst (e.g. 412d, 510, 708, 810) (e.g. See Paragraph [0045]); wherein the heating element forms a single unit with the NOx storage catalyst (e.g. 414, 514a-514c, 614a-614b, 712a-712b) (e.g. See Figure 4, 5, and 7).  and wherein the NOx reduction catalyst is a selective catalytic reduction filter catalyst (Figure 4 show the SCR filter catalyst combine in a housing) (e.g. See Paragraph [0045]); the method further comprising: adsorbing NOx onto a NOx storage catalyst (e.g. 412b, 508, 706, 808) at temperatures at or below a low temperature (e.g. See Paragraphs [0045-0046]); heating the NOx storage catalyst with an electrical heating element (e.g. 414, 514c, 712b) (e.g. See Paragraphs [0046, 0048, and 0060]) to thermally desorb NOx from the NOx storage catalyst at a temperature above the low temperature (e.g. See Paragraphs [0062]); and catalytically removing the desorbed NOx on the NOx reduction catalyst (e.g. See Paragraphs [0046, 0062, and 0076]). However; Atluri fails to disclose that the electric heating element is located directly behind the NOx storage catalyst.

Hirota discloses an apparatus (20) and method for treating an exhaust gas stream (15) from an internal combustion engine (1) having an NOx storage catalyst (21) (e.g. See col. 4, lines 40-57; col. 5, lines 9-27); and electric heating element (21A) (See As described at the beginning, it has been found that the Pt-zeolite catalyst 21 has a NOx adsorbing function of temporarily adsorbing NOx in the inflowing exhaust gas. In this case, while the NOx adsorption mechanism is not completely clear, it is thought that NOx in the inflowing exhaust gas is adsorbed on the surfaces of platinum Pt particles in the form of NO2, by chemical adsorption. Also, it has been found that the NOx adsorbing capacity NAC of the Pt-zeolite catalyst 21 becomes larger when the catalyst temperature TC becomes lower, as shown in FIG. 4) (e.g. See Figure 1; col. 3, lines 59-67); wherein the heating element (21A) forms a single unit with the NOx storage catalyst (21) (e.g. See Figure 1; col. 3, lines 59-67; col. 7, lines 40-60);

It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the electric heating element is located directly behind the NOx storage catalyst of Atluri, as taught by Hirota for the purpose of increasing the temperature of the NOx absorbed catalyst to an activated temperature, so as to reduce the NOx during starting up of the internal combustion engine, when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system.

Regarding claim 4, Atluri further discloses wherein the electric heating element is coupled with a hydrolysis catalyst (e.g. Ammonia SCR catalyst 710) (e.g. See Paragraphs [0071-0072]).


Regarding claim 10, Atluri further discloses wherein the low temperature is between about 200 °C and about 250 °C (e.g. See Paragraphs [0046 and 0077-0079]).
Regarding claim 12, Atluri further discloses wherein the NOx reduction catalyst is heated to a temperature sufficient to activate the catalyst (e.g. See Paragraphs [0046 and 0077-0079]).
Regarding claim 20, Atluri further discloses wherein a duration and timing of the thermal purge is selected to coordinate with step c (e.g. See Paragraphs [0047, 0052]), such that NOx is released from the NOx storage catalyst when the NOx reduction catalyst is heated to a temperature sufficient to be active (e.g. See Paragraphs [0046-0048, and 0060]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. (Atluri) (Patent Number US 2012/0255279) in view of Hirota (Patent/Publication Number US 5,996,338), and further in view of Obayashi et al. (Obayashi) (Patent/Publication Number JP 2012127307A).
Regarding claim 3, Atluri in view of Hirota discloses all the claimed limitation as discussed above except that the electric heating element is coupled with a mixer.
Obayashi teaches that it is conventional in the art, to use the electric heating element (36F) is coupled with a mixer (36, 36A, 36C, 36D, 36E) (See Fig. 2; Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the electric heating element is coupled with a mixer of Atluri in view of Hirota, as taught by Obayashi for the purpose of atomizing the reducing agent and mixing the exhaust gas .

Response to Arguments
Applicant’s arguments filed August 18, 2021 have been fully considered but they are not completely persuasive. Claims 1, 3-4, 8-10, 12, and 20 are pending.
Applicant’s cooperation in correcting the informalities in the drawing/specification is appreciated. Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.
Applicant’s arguments with respect to claims 1, 3-4, 8-10, 12, and 20 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Ito et al. (Pat. No. JP 2019157739), Hirota et al. (Pat. No. JP 2000073743), Suga et al. (Pat. No. 6729125), and Abe et al. (Pat. No. 6869573), all discloses an exhaust gas purification for use with an internal combustion engine. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 11, 2021